      Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROBERT VANDERPLOEG,                           )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
SHAVER PROPERTIES L.P. and                    )
SHAVER PLAZA PARTNERS, LLC                    )
                                              )
                       Defendants.            )

                                         COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendants, SHAVER PROPERTIES L.P and SHAVER

PLAZA PARTNERS, LLC. (“Defendants”), pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
      Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 2 of 15




performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, SHAVER PROPERTIES L.P. (hereinafter “SHAVER PROPERTIES

L.P”), is a Texas limited partnership that transacts business in the State of Texas and within this

judicial district. It is the owner of parcel 0440190000085 which is a parcel on the Property

       8.      Defendant, SHAVER PROPERTIES L.P., may be properly served with process

for service via its registered agent, to wit: c/o Shaver Texas, Inc., Mervyn Blieden, Registered

Agent, 4635 Southwest Freeway, Suite 950, Houston, TX 77027.

       9.      Defendant, SHAVER PLAZA PARTNERS, LLC (hereinafter “SHAVER PLAZA

PARTNERS, LLC”), is a Texas limited partnership that transacts business in the State of Texas

and within this judicial district. It is the owner of parcel 0440190000025 which is a parcel on the

Property.

       10.     Defendant, SHAVER PLAZA PARTNERS, may be properly served with process

for service via its registered agent, to wit: c/o Jawad Joe Foty, 825 Town and Country Lane,

Suite 1200, Houston TX 77024.



                                                 2
      Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 3 of 15




                                   FACTUAL ALLEGATIONS

       11.     On or about September 3, 2020, Plaintiff was a customer at “Supermercado

Teloloapan” a business located at 2223 S. Shaver Street, Pasadena, TX 77502, referenced herein

as “Supermercado Teloloapan”. Attached is a receipt documenting Plaintiff’s purchase. See

Exhibit 1. Also attached is a photograph documenting Plaintiff’s visit to the Property. See

Exhibit 2.

       12.     On January 28, 2021, Plaintiff was a customer at “Regia Ice Cream” located at

2223 Shaver Street, Suite 107, Pasadena, TX 77502.           Attached is a receipt documenting

Plaintiff’s purchase. See Exhibit 3. Also attached is a photograph documenting Plaintiff’s visit

to the Property. See Exhibit 4.

       13.     Plaintiff lives 12 miles from the Property.

       14.     Defendant, SHAVER PROPERTIES L.P., is the owner or co-owner of the parcel

of land that Supermercado Teloloapan is situated upon and that, in part, comprises the

“Property”.

       15.     Defendant, SHAVER PLAZA PARTNERS, LLC, is the owner or co-owner of the

parcel of land that Regia Ice Cream is situated upon and that, in part, comprises the “Property”.

       16.     The Property should be considered as one “Site” for purposes of this lawsuit and

the ADA.

       17.     Despite having two parcels, the building on the Property shares a single accessible

route to all the stores on the Property.

       18.     The Property has one parking lot which services both parcels.

       19.     There is a large sign for the Property which markets stores on both parcels such as

Supermercado Teloloapan and Regia Ice Cream (which is called Paleteria Y Neveria on the



                                                 3
         Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 4 of 15




sign).

          20.   The building which crosses both parcels shares the same color scheme, style and

architecture across both parcels of the Property.

          21.   Plaintiff’s access to the site and business(es) located 2223 S. Shaver Street,

Houston, TX 77502, Harris County Property Appraiser’s account number 0440190000085 and

0440190000025 (“the Property”), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein were denied

and/or limited because of his disabilities, and he will be denied and/or limited in the future unless

and until Defendants, SHAVER PROPERTIES L.P and SHAVER PLAZA PARTNERS, LLC.,

are compelled to remove the physical barriers to access and correct the ADA violations that exist

at the Property, including those set forth in this Complaint.

          22.   Defendants, SHAVER PROPERTIES L.P and SHAVER PLAZA PARTNERS,

LLC., as property owners, are responsible for complying with the ADA for both the exterior

portions and interior portions of the Property.            Even if there is a lease between

Defendants, SHAVER PROPERTIES L.P and/or SHAVER PLAZA PARTNERS, LLC., and the

tenant allocating responsibilities for ADA compliance within the unit the tenant operates, that

lease is only between the property owner and the tenant and does not abrogate the Defendants’

requirement to comply with the ADA for the entire Property it owns, including the interior

portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

          23.   Plaintiff has visited the Property at least twice before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made



                                                    4
      Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 5 of 15




accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          24.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          25.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          26.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          27.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,


                                                    5
      Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 6 of 15




               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       28.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       29.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       30.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       31.     The Property is a public accommodation and service establishment.

       32.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to



                                                 6
      Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 7 of 15




implement the requirements of the ADA. 28 C.F.R. Part 36.

       33.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       34.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       35.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       36.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       37.     Defendants, SHAVER PROPERTIES L.P. and SHAVER PLAZA PARTNERS,

LLC, have discriminated against Plaintiff (and others with disabilities) by denying his access to,

and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or



                                                 7
      Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 8 of 15




accommodations of the Property, as prohibited by, and by failing to remove architectural barriers

as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        38.     Defendants, SHAVER PROPERTIES L.P. and SHAVER PLAZA PARTNERS,

LLC, will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, SHAVER PROPERTIES L.P. and SHAVER PLAZA PARTNERS, LLC, are

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        39.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

BARRIERS TO ACCESS COMMON TO BOTH PARCELS:

        (i)     There is an insufficient number of accessible parking spaces in violation of

                section 208.2 of the 2010 ADAAG Standards. There are a total of 115 parking

                spaces on the Property requiring at least five (5) accessible parking spaces, but

                there are only four (4) accessible parking spaces. This violation would make it

                difficult for Plaintiff to locate available accessible parking.

        (ii)    There are no accessible parking spaces identified as “van accessible” in violation

                of sections 208.2.4 and 502.6 of the 2010 ADAAG Standards. This violation

                would make it more difficult for Plaintiff to find a van accessible parking space.



                                                   8
    Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 9 of 15




BARRIERS TO ACCESS FOUND IN PARCEL 0440190000025:

     (iii)   Across the vehicular way from Unit 102, there are two accessible parking spaces

             that have an access aisle that does not have a minimum width of 60 inches and is

             therefore in violation of Section 502.3.1 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to exit and enter their

             vehicle while parked at the Property.

     (iv)    Across the vehicular way from Unit 102, there are two accessible parking spaces

             that are missing identification signs in violation of Section 502.6 of the 2010

             ADAAG standards. This violation would make it difficult for Plaintiff to locate an

             accessible parking space.

     (v)     Across the vehicular way from Unit 102, there are two accessible parking spaces

             that are not located on the shortest accessible route from the accessible parking

             space to the accessible entrances in violation of Section 208.3.1 of the 2010

             ADAAG Standards. The closest ramp is located across the vehicular way and in

             front of a parking space so that when a vehicle parks in this space, the access

             route to the ramp is blocked. This violation would make it difficult for Plaintiff to

             access the units of the Property.

     (vi)    At all units on this parcel have a doorway threshold with a vertical rise in excess

             of 1 inch in violation of Section 404.2.5 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to access the interior

             of the Property.




                                                 9
Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 10 of 15




 (vii)    The accessible entrances of all units on this parcel lack a level and clear

          maneuvering clearance in violation of section 404.2.4 of the 2010 ADAAG

          Standards.   This violation would would make it difficult and dangerous for

          Plaintiff to access the units of the Property.

 (viii)   As a result of the violations set forth in (iv) and (v) above, not all public

          accommodation entrances are on an accessible route complying with section 402

          and 403 of the 2010 ADAAG Standards. This is a violation of section 206.2.4

          and 206.4 of the 2010 ADAAG Standards. This violation would exclude Plaintiff

          from accessing units because of his disability.

 (ix)     As a result of the violations set forth in (iv) and (v) above, not all accessible

          entrances to the tenants in the Property comply with section 404 of the 2010

          ADAAG standards in violation of sections 206.4 and 206.4.5 of the 2010

          ADAAG standards. This violation would make it difficult and dangerous for

          Plaintiff to access the units of the Property.

 (x)      Near Unit 223, the Property has an accessible ramp leading from the accessible

          parking space to the accessible entrances with a slope exceeding 1:12 in violation

          of Section 405.2 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to access the units of the Property.

 (xi)     Near Unit 223, the slope of the side flares to the accessible ramp exceeds 1:10 in

          violation of section 406.3 of the 2010 ADAAG Standards. This violation would

          make it dangerous for Plaintiff to utilize this ramp.




                                            10
Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 11 of 15




 (xii)    The Property lacks an accessible route from the public sidewalk to the accessible

          entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

          violation would make it difficult for Plaintiff to access the units of the Property.

 (xiii)   On the southern end of the Property, the access aisle to the accessible parking

          space is not level due to the presence of an accessible ramp in the access aisle in

          violation of Section 502.4 of the 2010 ADAAG standards. This violation would

          make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

          parked at the Property.

 (xiv)    On the southern end of the Property, the accessible curb ramp is improperly

          protruding into the access aisle of the accessible parking space in violation of

          Section 406.5 of the 2010 ADAAG Standards. This violation would make it

          difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (xv)     On the southern end of the Property, the accessible parking space lacks signage

          identifying the accessible parking space, this is a violation of section 502.6 of the

          2010 ADAAG standards.

 (xvi)    On the southern end of the Property, the Property has an accessible ramp leading

          from the accessible parking space to the accessible entrances with a slope

          exceeding 1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This

          violation would make it dangerous and difficult for Plaintiff to access the units of

          the Property.

 (xvii) On the southern edge of the Property, the accessible ramp lacks edge protection in

          violation of section 405.9 of the 2010 ADAAG Standards. This violation made it

          dangerous for Plaintiff to utilize this ramp.



                                            11
   Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 12 of 15




     (xviii) Defendants fail to adhere to a policy, practice and procedure to ensure that all

             facilities are readily accessible to and usable by disabled individuals.



BARRIERS TO ACCESS FOUND IN PARCEL 0440190000085:

     SUPERMERCADO TELOLOAPA RESTROOMS

     (i)     The restrooms lack proper door hardware in violation of Section 404.2.7 of the

             2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

             disabled individual to utilize the restroom facilities.

     (ii)    The restroom lacks signage in compliance with Sections 216.8 and 703 of the

             2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

             disabled individual to locate accessible restroom facilities.

     (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

             are not insulated or configured to protect against contact in violation of Section

             606.5 of the 2010 ADAAG standards. This would make it difficult for Plaintiff

             and/or any disabled individual to safely utilize the restroom facilities.

     (iv)    The bottom edge of the mirror in the bathrooms has a height above the finished

             floor in excess of 40 inches in violation of Section 603.3 of the 2010 ADAAG

             standards. This violation would make it difficult for the Plaintiff and/or any

             disabled individual to properly utilize public features of the restroom.

     (v)     The door exiting the restroom lacks a clear minimum maneuvering clearance, due

             to the proximity of the door hardware to the adjacent wall, in violation of Section

             404.2.4 of the 2010 ADAAG standards. This would make it difficult for Plaintiff

             and/or any disabled individual to safely utilize the restroom facilities.



                                               12
     Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 13 of 15




       40.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       41.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       42.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       43.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       44.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       45.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendants, SHAVER

PROPERTIES L.P. and SHAVER PLAZA PARTNERS, LLC, have the financial resources to

make the necessary modifications. According to the Property Appraiser, the Appraised value of

the Property is collectively $1,230,005.00.

       46.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendants have available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       47.       Upon information and good faith belief, the Property has been altered since 2010.

       48.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG



                                                 13
     Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 14 of 15




standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       49.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, SHAVER PROPERTIES L.P. and SHAVER PLAZA PARTNERS, LLC, are

required to remove the physical barriers, dangerous conditions and ADA violations that exist at

the Property, including those alleged herein.

       50.     Plaintiff’s requested relief serves the public interest.

       51.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, SHAVER PROPERTIES L.P. and SHAVER PLAZA PARTNERS,

LLC.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, SHAVER PROPERTIES L.P. and SHAVER PLAZA PARTNERS,

LLC, pursuant to 42 U.S.C. §§ 12188 and 12205.

       52.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, SHAVER

PROPERTIES L.P. and SHAVER PLAZA PARTNERS, LLC, to modify the Property to the

extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendants, SHAVER PROPERTIES L.P and SHAVER

               PLAZA PARTNERS, LLC., in violation of the ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendants, SHAVER

               PROPERTIES L.P. and SHAVER PLAZA PARTNERS, LLC, from continuing

               their discriminatory practices;



                                                 14
Case 4:21-cv-00406 Document 1 Filed on 02/05/21 in TXSD Page 15 of 15




 (c)   That the Court issue an Order requiring Defendants, SHAVER PROPERTIES L.P

       and SHAVER PLAZA PARTNERS, LLC to (i) remove the physical barriers to

       access and (ii) alter the Property to make it readily accessible to and useable by

       individuals with disabilities to the extent required by the ADA;

 (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

       and costs; and

 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: February 5, 2021.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        15
